The 1947 assessment on a lot owned by appellants was $2,400. They appealed to the Passaic County Board of Taxation for a reduction of $800 in the assessment; the County Board affirmed. A further appeal was taken to the Division of Tax Appeals and the assessment was again affirmed. Appeal was then taken to this court.
The appendix contains only the decision of the Division, the judgment of affirmance, and a short statement by appellants designated "Errata in Decision of Commissioners," which alleges that one fact statement in the decision is contrary to the testimony. Each question raised by appellants requires, for its determination, a reading of the pertinent part of the testimony taken before the Division of Tax Appeals. The brief of appellants throughout refers to page numbers which we assume to be references to page numbers of the stenographic transcript filed with the clerk of the Superior Court. Rule 1:3-2(f) requires appellants to furnish an appendix which "shall contain such parts of the record material to the questions presented as the appellant desires the court to read." The appendix fails to meet this requirement.
The appeal is dismissed. *Page 17